DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 14th, 2022 has been entered.
 This action is in response to the amendments filed on Feb. 14th, 2022. A summary of this action:
Claims 1-2, 4-8, 11-21 have been presented for examination.
Claims 1-2 were amended
Claims 3 were cancelled
Claim(s) 1-2, 4-8, 11-13, 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006 and in further view of Skjervheim et al., “Incorporating 4D Seismic Data in Reservoir Simulation Models Using Ensemble Kalman Filter”, 2007 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006 and in further view of Shetty et al., US 10,954,757
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 102/103 Rejection
In view of the amendments, the rejection is withdrawn. New grounds of rejection are presented below as was necessitated by amendment.

Regarding the comments on the references cited in the AFCP 
Applicant submits (Remarks, page 10): “…However, under BPICP, Applicant notes that it shows a relative permeability interpolation 5 method for wettability alteration, which is another, different issue… As to Khorsandi, as with Bekbauov, it pertains to wettability alteration:
"Displacement Efficiency for Low Salinity Polymer Flooding Including Wettability
Alteration"… As to Lashgari (October 9-11, 2017), which is also after the priority date. However, under BPICP, Applicant notes that it describes a composition-weighted microemulsion relative permeability. Further” 

Examiner’s Response:
	 The Examiner notes that these comments did not address several references that were before the priority date, e.g. Lashgari’s 2015 publication. For clarity, see the below rejection, in which Lashgari 2015 was relied upon in part. In addition, the arguments against Lashgari 2017 do not submit how the present claims are distinguished from the 2017 publication by Lashgari.  

	Furthermore, as to the argued wettability alteration,  see the instant specification ¶ 59: “…As an example, an operation can include surfactant flooding. Such
an enhanced oil recovery process can include adding an amount of surfactant(s) to
an aqueous fluid injected into a reservoir, for example, in a manner that aims to
sweep the reservoir. In such a chemical EOR, the presence of surfactant aims to
reduce the interfacial tension (IFT) between the oil and water phases and can, for
example, alter wettability of reservoir rock in a manner that can improve oil recovery.” 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11-13, 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006

Regarding Claim 1
Lashgari teaches:
	A method of operating a reservoir simulator comprising: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
	performing a reservoir simulation based on a spatial reservoir model that represents a subterranean environment that comprises a reservoir wherein, for a portion of the spatial reservoir model, the performing comprises utilizing a phase model operational mode(Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
to clarify: see the instant specification ¶¶ 156-158, 169-170, 172 which disclose the use of the “UTCHEM simulation”, i.e. the same one as Lashgari – and to further clarify, see the section titled “Relative Permeability Model” on page 12 of Lashgari, including ¶ 1: “Multiphase relative permeabilities are modeled using Corey- functions (Brooks and Corey, 1966; Delshad and Pope, 1989)….” and see equations 35-39, see the instant specification equations in ¶¶ 157-159 and ¶ 173 which are substantially similar – i.e. Lashgari teaches a substantial portion of the disclosed reservoir simulator)
	10 based at least in part on a phase transition in the portion of the spatial reservoir model to a multi-phase region that comprises a microemulsion, implementing a multi-phase operational mode, wherein the multi-phase operational mode comprises use of a first time that represents appearance of the microemulsion in a three phase oil-water-microemulsion state, a 15second time that represents a transition to an oil-microemulsion state or water- microemulsion state, (Lashgari, abstract: “…Therefore, inter-phase mass transfer between gas/oil or steam/water in the presence of the microemulsion phase and the equilibrium between phases is calculated…” to clarify, page 2, ¶ 3: “UTCHEM (University of Texas Chemical flooding Simulator) is a multicomponent and multiphase model of chemical flooding processes; it accounts for complex phase behavior, chemical and physical transformations properties… These components can form up to four fluid phases (air, water, oil, and microemulsion) and any number of solid minerals depending on the overall composition. Microemulsion phase forms only above the critical micelle concentration of the surfactant…” – and see table 2 for “The mass transfer of components among phases in the developed four-phase UTCHEM” 
	As to the phase transition between two different times: see page 3, second to last paragraph: “In the developed flow and mass transport model, a comprehensive phase behavior is required for considering interphase mass transfer and phase tracking….Therefore, both interphase mass transfer between gas/oil or steam/water in the presence of the microemulsion phase and the equilibrium between phases are calculated accurately.” – to clarify, page 4, last paragraph, and further page 10, ¶ 2: “Some variables such as alcohol type and concentration, and changes in pressure, temperature, and solution gas also cause a phase environment shift from one type of phase behavior to another type. The surfactant/oil/water phase behavior is thus represented as a function of effective salinity, once the binodal curve and tie lines are described….” – i.e. this has a “phase tracking” feature to track the phases over time, e.g. for when there is a “phase environment shift” such that the “phase behavior [type]” changes
	as to the phase transition being between a three phase oil-water-microemulsion to a two phase oil-microemulsion/water-microemulsion – see page 14, section: “Surfactant Injection with Three Phase Existing Case (Case-2)”, ¶ 1: “In this case, existing phases are microemulsion/oil/water.” – and see figure 10, which shows that the oil rate goes to 0 at day = 100, whereas the “water rate” and “ME Rate” are both greater then 0 – i.e. this is an example of transitioning from the 3 phase flow to an ME-water flow with respect to time during the simulation)
	And based at least in part on a phase transition in the portion of the spatial 20 reservoir model from the multi-phase region to a different phase region, implementing the phase model operational mode for the portion of the spatial reservoir model. (Lashgari, as cited above – to summarize, this “is a multicomponent and multiphase model of chemical flooding processes;” (Lashgari, page 2, ¶ 3) which accounts for phase transitions, e.g. figure 10

Lashgari does not explicitly teach:
and a third time that represents an end of an interpolation time period for interpolation of the relative permeability between at least the second time and the third time; 

Delshad teaches:
and a third time that represents an end of an interpolation time period for interpolation of the relative permeability between at least the second time and the third time; (Delshad, abstract: “…We have adapted the chemical flooding simulator, UTCHEM [the same reservoir simulator as Lashgari], to model improved oil recovery processes that involve wettability alteration using surfactants…” and see the “Model Description” section – this is using a similar “Corey-type relative permeability” calculations as Lashgari – see this full section for details, including “l is either water, oil or microemulsion phases,”
then see equation 7, and it’s accompanying description: “Equations 1 to 6 are solved once for the initial reservoir wettability condition … and once for the altered condition of strongly water-wet …” [as taken in combination with Lashgari, the two time periods] wherein: “The relative permeability in each gridblock is then obtained by linear interpolation between the relative permeability corresponding to the two different wettability conditions, provided that the concentration of surfactant in the gridblock is greater than the critical micelle concentration. Interpolation is made based on the scaling factor ω” and see equation 7 – to clarify on the BRI, see the instant specification ¶ 213 for an exemplary “linear interpolation” used for this limitation – this uses substantially the same equation as Delshad for the same calculation)

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari on “coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM)” (Lashgari, abstract) with the teachings from Delshad on “adapt[ing] an existing numerical reservoir simulator to model chemical processes that lead to wettability alteration in naturally fractured reservoirs”. 
The motivation to combine would have been that “With the wettability alteration capability in UTCHEM, several EOR processes that use chemicals such as surfactants, polymer and alkali, or in some cases mixtures of them that recover additional oil through low interfacial tension and wettability alteration, can now be simulated” (Delshad, section Summary and Conclusions, last bullet point).

Regarding Claim 2
Delshad teaches:
	The method of claim 1 wherein the multi-phase operational 25 mode comprises a constant relative permeability time period between the first time and the second time. (Delshad, description of equation 7: “Equations 1 to 6 are solved once for the initial reservoir wettability condition initial …and once for the altered condition of strongly water-wet …The relative permeability in each gridblock … is then obtained by linear interpolation between the [constant] relative permeability corresponding to the two different wettability conditions,…” – i.e. the initial and final relative permeability values for each of these conditions are calculated “once” for use as endpoints for the interpolation, i.e. the endpoints are constant
 to clarify on the BRI in view of the specification, see ¶ 200: “Between times tA and tA,, the relative permeabilities for the oil and water phases is held at constant at kf0 and kfw,” and ¶ 187: “As an example, a simulator may, at one or more times, decide to hold one or more values fixed at one or more previous value (e.g., consider a constant relative permeability approach). For example, consider holding relative permeabilities for water and oil constant from times A and A'.” 

Regarding Claim 4
Lashgari teaches: 
	The method of claim 1 wherein the performing comprises performing a dynamic reservoir simulation. Amendment w/RCE re: Final OA of 12 Nov. 2021 Page 3 of 17 Ser. No. 16/140,383(Lashgari, last paragraph of page 14: “Gas and Water Injection with Three Phase Existing Case (Case-1) In this case, we simulate injection of gas and water with a well schedule.” And to clarify, page 23, last paragraph: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water injection (gas/water/oil) case. “- for the BRI, see ¶ 198: “As an example, a dynamic reservoir simulation can include modeling water injection as may be associated with surfactant flooding as a chemical EOR operation”, e.g. Lashgari

Regarding Claim 5
Lashgari teaches: 
	The method of claim 1 wherein the multi-phase region comprises a region of a ternary phase diagram. 5(Lashgari, figures 4-5 show “ternary diagram” wherein page 8, last paragraph clarifies: “The surfactant/oil/water phase behavior has been developed based on Winsor (1954), Reed and Healy (1977), Nelson and Pope (1978), Prouvost et al. (1985), and Camilleri et al., (1987) works. Volumetric total concentrations of the three components (c1,c2,c3) are used as the coordinates on a ternary diagram…” – as to the region, see the diagrams for the labelling pointing to the different “phase[s]” in different regions of the diagram

Regarding Claim 6
Lashgari teaches: 
	The method of claim 5 wherein the ternary phase diagram comprises an oil, water and surfactant phase diagram. (Lashgari, as cited above for figures 4-5 and page 8 last paragraph teaches: “The surfactant/oil/water phase behavior has been developed based on Winsor (1954), Reed and Healy (1977), Nelson and Pope (1978), Prouvost et al. (1985), and Camilleri et al., (1987) works. Volumetric total concentrations of the three components (c1,c2,c3) [the surfactant/oil/water] are used as the coordinates on a ternary diagram.” – to clarify, caption of figure 8: “Comparison of water (c1), oil(c2), surfactant (c3),” as well as caption of figure 13

Regarding Claim 7
Lashgari teaches: 
	The method of claim 1 wherein a salinity gradient exists in the spatial reservoir model.10 (Lashgari, age 23, last paragraph: “Some aspects of surfactant flooding such as gradient salinity is considered and discussed in this work” and see pages 8-10 for this discussion for more details)

Regarding Claim 8
Lashgari teaches: 
	The method of claim 7 wherein the transition to a multi-phase region depends at least in part on the salinity gradient. (Lashgari, last paragraph of page 8: “Although the presence of salinity, alcohol, and divalent cations c5,c6,c7 affect the surfactant phase
behavior significantly, we model, in this study, the surfactant phase behavior as being affected by salinity alone… At low salinity, an excess oil phase that is essentially pure oil and a microemulsion phase that contains water plus electrolytes, surfactant, and some solubilized oil exist as shown in Fig.4b The tie lines (distribution curves) at low salinity have negative slope. This type of phase environment is called Winsor Type I, or Type II (-). At high salinity, an excess water phase and a microemulsion phase containing most of the surfactant and oil, and some solubilized water exist as illustrated in Fig.5a. This type of phase environment is called Winsor Type II, or alternatively Type II(). At intermediate salinity, the mixture separates into three phases. These phases are excess oil and water phases and a microemulsion phase as shown in Fig.5b.” – e.g. see the “Case-2” example starting on page 14: “In this case, we tested a 1-D problem similar to Case-1, but surfactant is injected into reservoir under different salinity levels…” as clarified on page 16, ¶ 2: “Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase.”

Regarding Claim 11.
Lashgari teaches: 
	The method of claim 1 comprising injecting water and surfactant based at least in part on the reservoir simulation. (Lashgari, page 23, last paragraph: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water
injection (gas/water/oil) case. In order to show a performance of developed formulations and implementations, we considered a gas and water injection case along with surfactant and anion injection to account for four phases in equilibrium.”,
e.g. “Case-2” on page 14: “In this case, we tested a 1-D problem similar to Case-1, but surfactant is injected into reservoir under different salinity levels. We are interested in evaluating the surfactant phase behavior results in the four-phase model versus original model. In this case, existing phases are microemulsion/oil/water” as well as “Case-3” on page 17 as clarified on page 19, ¶¶ 2-3: “Same gas (100 ft3/day) is being reinjected with water and surfactant on day 75 until 150 days… Once water and surfactant are injected along with water on day 25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase”

Regarding Claim 12.
Lashgari teaches: 
	The method of claim 1 comprising performing surfactant flooding 20 based at least in part on the reservoir simulation. (Lashgari, page 23, ¶ 2: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water injection (gas/water/oil) case” and page 9, ¶ 1: “Surfactant phase behavior should be thoroughly modeled with reservoir fluids at reservoir conditions to evaluate the performance of surfactant flooding in the presence of solution gas in oil at reservoir temperature and pressure”

Regarding Claim 13.
Lashgari teaches: 
	The method of claim 1 comprising determining production rate of the reservoir based at least in part on the reservoir simulation. 25 (Lashgari, figure 7 caption: “Comparison of CMG-IMEX and UTCHEM four-phase model for oil production rate, water production rate, gas production rate, and cumulative oil production rate in Case-2.”, also see figure 10 and its description on page 16: “Fig.10 shows the comparison of oil production rate in both simulators in an excellent agreement.”

Regarding Claim 16.
Lashgari teaches: 
	The method of claim 1 comprising determining the transitions. (Lashgari, page 3, ¶ 2: “In the developed flow and mass transport model, a comprehensive phase behavior is required for
considering interphase mass transfer and phase tracking.”, e.g. page 16, ¶ 2: “Results show reasonable agreement between the two models. Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase.”e, e.g. page 19, ¶ 3: “…Once water and surfactant are injected along with water on day 25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase. Gas reinjection is started on day 75 along with water and surfactant injection and four-phases microemulsion/oil/water/gas) coexist”)

Regarding Claim 17.
Lashgari teaches: 
	The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises the reservoir and rendering a graphical user interface to a display that comprises a 5 graphical representation of the reservoir that includes representations of the simulation results being spatially distributed in the reservoir. (Lashgari, figure 13: “Figure 13—water (c1) oil (c2), surfactant (c3), anion (c5), and gas c8 concentration profile results in the various days for Case-3.”, similarly see figure 14 – these are plots [graphical representations] showing “results” from the simulation wherein the results vary as a function of “Distance [ft]” as per the x-axis 
	Also, see table 5: “Reservoir Size 200ftx10ftx10ft Number of Gridblock 20x1x1
Gridblock Size 10ftx10ftx10ft” – and see pages 14-15, the paragraph split between the pages: “…A midpoint weighting is used for calculation of viscosity and density at the boundary (face of two gridblocks) in the…” as another example of a spatially distributed result


Regarding Claim 19.
	Claim 19 is rejected under a similar rationale as claim 1 above, wherein Lashgari teaches: 
	A system comprising: 	15a processor; 	memory operatively coupled to the processor;
	and processor-executable instructions stored in the memory to instruct the system, the instructions comprising instructions to: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
	 

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 1 above, wherein Lashgari teaches:
	One or more non-transitory computer-readable storage media comprising computer-executable instructions to instruct a computer, the instructions comprising instructions to: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)

Regarding Claim 21.
Delshad teaches:
	The method of claim 1, wherein the multi-phase operational mode comprises holding at least oil and water relative permeabilities constant for a constant relative permeability time period prior to the interpolation that occurs over at least a portion of the interpolation time period (Delshad, description of equation 7: “Equations 1 to 6 are solved once for the initial reservoir wettability condition initial …and once for the altered condition of strongly water-wet …The relative permeability in each gridblock … is then obtained by linear interpolation between the [constant] relative permeability corresponding to the two different wettability conditions,…” – i.e. the initial and final relative permeability values for each of these conditions are calculated “once” for use as endpoints for the interpolation, i.e. the endpoints are constant

Lashgari teaches: 
and, wherein the microemulsion is mobile, defining the microemulsion as a displacing phase. (Lashgari, page 19, ¶ 3: “Once water and surfactant are injected along with water on day
25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase” – also see page 16, ¶ 2: “Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase” 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006 and in further view of Skjervheim et al., “Incorporating 4D Seismic Data in Reservoir Simulation Models Using Ensemble Kalman Filter”, 2007 

Regarding Claim 14.
Lashgari, in view of Delshad, does not explicitly teach:
	The method of claim 1 comprising building the spatial reservoir model based at least in part on survey data. 

Skjervheim teaches:
The method of claim 1 comprising building the spatial reservoir model based at least in part on survey data. (Skjervheim, summary: “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented. When the seismic data are given as a difference between two surveys, a combination of the ensemble Kalman filter and the ensemble Kalman smoother has to be applied…. The model system consists of a commercial reservoir simulator coupled with a rock physics and seismic modeling software.”
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari on “coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM)” (Lashgari, abstract) with the teachings from Skjervheim on “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented.” (Skjervheim, summary). The motivation to combine would have been that “For the synthetic case, it is shown that the introduction of seismic data gives a much better estimate of reservoir permeability. For the field case, the introduction of seismic data gives a very different permeability field than using only production data, while retaining the production match.” (Skjervheim, summary)
 
Regarding Claim 15.
Skjervheim teaches:
	The method of claim 14 wherein the survey data comprises seismic survey data of the subterranean environment.30 (Skjervheim, summary: “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented. When the seismic data are given as a difference between two surveys, a combination of the ensemble Kalman filter and the ensemble Kalman smoother has to be applied…. The model system consists of a commercial reservoir simulator coupled with a rock physics and seismic modeling software.” – to clarify, page 282, col. 2, ¶ 3: “In our case, the forward model consists of a commercial reservoir simulator coupled to a rock physics/seismic modeling tool” and further on page 283, col. 2, last paragraph: “When the EnKF method is used to update reservoir simulation models, … typically includes pressures, saturations, porosities and permeabilities in all grid cells in addition to the measurements at time, tn.”)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Delshad et al., “Modeling Wettability Alteration in Naturally Fractured Reservoirs”, 2006 and in further view of Shetty et al., US 10,954,757

Regarding Claim 18.
Lashgari teaches: 
The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises10 the reservoir(Lashgari, page 13, last paragraph: “In this case, we simulate injection of gas and water with a well schedule. This comparison has been performed between CMG-IMEX and UTCHEM four-phase model. The case is a 1-D problem that starts injecting gas at the beginning for 25 days and then stops injecting gas; and water is started to inject for another 50 days. Both water and gas together are then injected into reservoir for another 75 days as shown in Fig.6…” – i.e. this is a reservoir simulation which produces results for a “reservoir” which would have been part of a subterranean environment 

Lashgari, in view of Delshad, does not explicitly teach:
	…using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir. 

Shetty teaches:
	…using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir. (Shetty, col. 4, ¶ 1: “…In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment…”, for more clarification also see col. 3, ¶¶ 3-4 including lines 50-55: “The purpose of the fluid flow models is to model the flow of incompressible fluids ( e.g., liquids), compressible fluids (e.g., gases), or a combination of multiple fluid phases with or without entrained solids…” 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari on “coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM)” (Lashgari, abstract) with the teachings from Shetty on a system that integrates “simulations” with “multiple fluid phases” (Shetty, col. 3-4 as cited above) with injection treatment control subsystem”. The motivation to combine would have been that such an integration would have enabled the full system to “modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem in real time during the injection treatment” (Shetty, col. 4, ¶ 1). An additional motivation to combine would have been that “In some instances, data provided by the simulations can be displayed in real time during the injection treatment, for example, to an engineer or other operator of the injection assembly 108.” (Shetty, col. 4, ¶ 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delshad et al., “Modeling Wettability Alteration by Surfactants in Naturally Fractured Reservoirs”, 2009 – see the abstract, see the section Model Description 
 Larsen et al., “Methodology for Numerical Simulation with Cycle-Dependent Relative Permeabilities”, 1998 – see the abstract, see page 169 col. 2 include seeing equation 19, and see page 173 for the Appendix – for relevance, see the instant specification ¶ 213 
Shahverdi et al., “Three-Phase Relative Permeability and Hysteresis Model for Simulation of Water Alternating Gas (WAG) Injection”, 2012 – see equations 1-8 and their accompanying descriptions
Yuan et al., “A New Method to Model Relative Permeability in Compositional Simulators to Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012 – see the abstract, see equation 2 and the accompanying description, see the section “New Relative Permeability Model”, see figures 6-7 
Zhang et al., “Relative Permeability Hysteresis Effects in the Near-wellbore Region During Liquid Loading in Gas Wells”, 2010, see the abstract, see appendix A including # 2: “The relative permeability for the nonwetting phase is calculated by interpolating between the drainage relative permeability at the historical maximum nonwetting saturation and zero relative permeability at the trapped saturation” and also see # 3 in this appendix
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147